Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 97-105 are presented for examination, as filed on 12/23/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 97-105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,093,374. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced patent and the instant application are claiming common subject matter.  For illustration purpose, Claim 97 rejection is provided as follow:

Current Application 17371144
U.S. Patent No. 11,093,374
A method for performing continuous quality management of a code build comprising: 


a. providing a quality management platform comprising: a build listener, a test listener and an analysis engine; 

b. receiving said code build from a code development system; c. analyzing said code build by said build listener to determine code changes made from an immediately preceding code build; 

d. receiving test results by said test listener from a code testing system; 

e. determining the quality of said code build by said analysis engine to form determined quality; 


























and f. permitting said code build to be deployed if said determined quality is over a threshold by said analysis engine.
1. A method for performing continuous quality management of a code build comprising: 

a. providing a quality management platform comprising: a build listener, a test listener and an analysis engine; 

b. analyzing said code build by said build listener to determine code changes made from an immediately preceding code build; 



c. receiving test results by said test listener; 


d. determining the quality of said code build by said analysis engine; e. receiving test footprints by said test listener; f. analysis of at least one test in one test environment by the analysis engine; g. determining build quality based on one of: i. whether the code changes have been tested; ii. whether the code changes have not been adequately tested; iii. assessment of at least one previously performed test; iv. assessment of at least one test coverage; v. assessment of at least one test coverage hole; or vi. a combination thereof; h. wherein the build quality comprises a build score; and wherein assessment of the at least one coverage hole comprises: a. determining code changes made from an immediately preceding code build; b. calculating a level of coverage for a plurality of components of said code build for at least one environment, wherein components of said code build includes code lines or code branches, and micro-services; c. calculating an overall level of coverage of said code build for the at least one environment; d. identifying a component suspected of causing failure and flagging the component; and e. determining whether all components of said code build have been tested.


Claim 1 of U.S. Patent No. 11,093,374 does not disclose “permitting said code build to be deployed if said determined quality is over a threshold by said analysis engine”.  However, Wenda (US 20140289697 A1) discloses “permitting said code build to be deployed if said determined quality is over a threshold by said analysis engine” (Claim 2, and in response to determining that the revised computer program meets the quality threshold, deploy the revised computer program). Therefore, it would have been obvious to a person having ordinary skill in the art that permitting said code build to be deployed if said determined quality is over a threshold by said analysis engine as taught by Wenda in order to provide programming platform for third party programmer, by altering computer program to address issue when computer program does not meet quality threshold (see Wenda [Summary]).


Allowable Subject Matter
Claim 103 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 101-103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 101 recites the limitation " wherein said determining test coverage comprises …”.  There is insufficient antecedent basis for “said determining test coverage”.
Claim 102 recites the limitation " further comprising determining test coverage first per environment and then on the build level”.  There is insufficient antecedent basis for “the build level”.
Claim 103 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to cure the deficiency of its parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 97 is rejected under 35 U.S.C. 103 as being unpatentable over Shani (US20150052501) in view of Wenda (US 20140289697 A1).
Note: Shani was cited in IDS.

Regarding Claim 97, Shani (US20150052501) teaches
A method for performing continuous quality management of a code build comprising: 
a. providing a quality management platform comprising: a build listener, a test listener and an analysis engine (Para 0033, FIG. 5 illustrates a schematic diagram 500 of deployment pipelines 50 according to an example. The filter engine 32 receives a code change 51 from a source configuration management (SCM) tool 52 and business criteria 53 from an application lifecycle management (ALM) tool 54) Examiner Comments:  The deployment pipeline 50 in Shani is interpreted to the claimed quality management platform; 
b. receiving said code build from a code development system (Para 0033, The filter engine 32 receives a code change 51 from a source configuration management (SCM) tool 52); 
c. analyzing said code build by said build listener to determine code changes made from an immediately preceding code build (Para 0033, The filter rules 55 use the predetermined set of business criteria 53 and associated data from the code change 51 to sort the code change 51. The assignment engine 22 assigns the code change 51 to a deployment pipeline 50, such as deployment pipelines 50A, 50B, 50C. The filter rules 55 may alternatively be referred to as entry criteria for each pipeline); 
d. receiving test results by said test listener from a code testing system (Para 0034, After the code changes 51 are filtered by the filter engine 32, the code changes 51 remain in the respective deployment pipeline 50 until the code, change 51 passes the test criteria 58… Passing test criteria or a set of tests 38 may occur after the deployment engine 24 sends the code change 51 to the test engine 36 to run the set of tests 38 associated with the test pipeline, as illustrated in line 57); 

Shani did not specifically teach
e. determining the quality of said code build by said analysis engine to form determined quality; 
and f. permitting said code build to be deployed if said determined quality is over a threshold by said analysis engine.

However, Wenda (US 20140289697 A1) teaches
e. determining the quality of said code build by said analysis engine to form determined quality (Claim 2, analyze the revised computer program to determine whether the revised computer program meets the quality threshold); 
and f. permitting said code build to be deployed if said determined quality is over a threshold by said analysis engine (Claim 2, and in response to determining that the revised computer program meets the quality threshold, deploy the revised computer program).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Shani’s teaching to Wenda’s in order to provid programming platform for third party programmer, by altering computer program to address issue when computer program does not meet quality threshold (Wenda [Summary]).

Claim(s) 98-100 and 104 are rejected under 35 U.S.C. 103 as being unpatentable over Shani (US20150052501) in view of Wenda (US 20140289697 A1) further in view of Ivankovic (US 20150169431 A1).

Regarding Claim 98, Shani and Wenda teach
The method of claim 97, further comprising determining said determined quality by performing: a. detecting at least one change in the code from a previous build to a current build and analysis of at least one test in one test environment to determine whether such change has been tested (Shani [Para 0009, Continuous integration (CI) and continuous deployment (CD) automate the construction testing, and deployment of code assemblies with a code change. The automation begins after a code change is committed to a source configuration management (SCM) tool. When the code change is committed to the SCM tool, the code change is assigned to a particular continuous deployment pipeline (CD pipeline or deployment pipeline) manually by a developer and/or release manager. The code change moves through the deployment pipeline as the code change is tested as part of a code assembly]); 

Shani did not specifically teach
b. assessing previous test coverage; 
and c. assessing at least one test coverage hole; wherein said assessment of at least one test coverage hole comprises determining at least a portion of the code that has been modified, but has not adequately been tested by test(s) that have been run.

However, Wenda teaches
b. assessing previous test coverage (Para 0037, The code coverage section 440 provides percentage coverage data related to code and unit test success).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Shani’s teaching to Wenda’s in order to provid programming platform for third party programmer, by altering computer program to address issue when computer program does not meet quality threshold (Wenda [Summary]).

Shani and Wenda did not teach
and c. assessing at least one test coverage hole; wherein said assessment of at least one test coverage hole comprises determining at least a portion of the code that has been modified, but has not adequately been tested by test(s) that have been run.

However, Ivankovic (US 20150169431 A1) teaches
and c. assessing at least one test coverage hole; wherein said assessment of at least one test coverage hole comprises determining at least a portion of the code that has been modified, but has not adequately been tested by test(s) that have been run (Para 0030, In accordance with at least one embodiment, a new code change may be determined to be significant enough to warrant the performance of new/updated test coverage calculations where a snapshot of the new code change differs from a snapshot of the previously tested code change in at least one of the following example ways: (1) one or more new tests were added to the code change; (2) one or more tests have been removed from the code change; (3) more than a threshold amount (e.g., 10%) has been added code to the code change, not including test code).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Shani and Wenda’s teaching to Ivankovic’s in order to providing test coverage data for code change for providing automated services to users, by sending notification of test coverage data generated for code change to recipient associated with code change (Ivankovic [Summary]).

Regarding Claim 99, Shani, Wenda and Ivankovic teach
The method of claim 98.

Shani and Wenda did not teach
wherein assessing said at least one test coverage hole comprises determining that at least a portion of the code that has been modified, in which no test that has been run tests that portion of the code.

However, Ivankovic teaches 
wherein assessing said at least one test coverage hole comprises determining that at least a portion of the code that has been modified, in which no test that has been run tests that portion of the code (Para 0030, In accordance with at least one embodiment, a new code change may be determined to be significant enough to warrant the performance of new/updated test coverage calculations where a snapshot of the new code change differs from a snapshot of the previously tested code change in at least one of the following example ways: (1) one or more new tests were added to the code change; (2) one or more tests have been removed from the code change; (3) more than a threshold amount (e.g., 10%) has been added code to the code change, not including test code).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Shani and Wenda’s teaching to Ivankovic’s in order to providing test coverage data for code change for providing automated services to users, by sending notification of test coverage data generated for code change to recipient associated with code change (Ivankovic [Summary]).

Regarding Claim 100, Shani, Wenda and Ivankovic teach
The method of claim 99.

Shani, and Wenda did not teach
wherein said assessing said at least one test coverage hole is performed according to one or more of: a. changes in the code; b. run-time environment; and c. previous failed tests or test coverage holes.

However, Ivankovic teaches 
wherein said assessing said at least one test coverage hole is performed according to one or more of: a. changes in the code; b. run-time environment; and c. previous failed tests or test coverage holes (Para 0030, In accordance with at least one embodiment, a new code change may be determined to be significant enough to warrant the performance of new/updated test coverage calculations where a snapshot of the new code change differs from a snapshot of the previously tested code change in at least one of the following example ways: (1) one or more new tests were added to the code change; (2) one or more tests have been removed from the code change; (3) more than a threshold amount (e.g., 10%) has been added code to the code change, not including test code) .

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Shani and Wenda’s teaching to Ivankovic’s in order to providing test coverage data for code change for providing automated services to users, by sending notification of test coverage data generated for code change to recipient associated with code change (Ivankovic [Summary]).

Regarding Claim 104, Shani and Wenda teach
The method of claim 97.

Shani and Wenda did not teach
wherein said analysis engine further comprises a trends service, the method further comprising: a. determining one or more trends in test coverage and build quality coverage; and b. issuing a report on said one or more trends.

However, Ivankovic teaches 
wherein said analysis engine further comprises a trends service, the method further comprising: a. determining one or more trends in test coverage and build quality coverage; and b. issuing a report on said one or more trends (Para 0030, In accordance with at least one embodiment, a new code change may be determined to be significant enough to warrant the performance of new/updated test coverage calculations where a snapshot of the new code change differs from a snapshot of the previously tested code change in at least one of the following example ways: (1) one or more new tests were added to the code change; (2) one or more tests have been removed from the code change; (3) more than a threshold amount (e.g., 10%) has been added code to the code change, not including test code; (4) more than a threshold amount (e.g., 10%) has been removed from the code change, not including test code; (5) any combination of (1)-(4)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Shani and Wenda’s teaching to Ivankovic’s in order to providing test coverage data for code change for providing automated services to users, by sending notification of test coverage data generated for code change to recipient associated with code change (Ivankovic [Summary]).

Claim(s) 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shani (US20150052501) in view of Wenda (US 20140289697 A1) and Ivankovic (US 20150169431 A1) further in view of Porter (US 9559928).
Note: Porter was cited in IDS.

Regarding Claim 101, Shani, Wenda and Ivankovic teach
The method of claim 100.

Shani, Wenda and Ivankovic did not teach
wherein said determining test coverage comprises first determining said test coverage according to a specific environment, and then across all relevant environments in aggregate to avoid repeating footprints.

However, Porter (US 9559928) teaches
wherein said determining test coverage comprises first determining said test coverage according to a specific environment, and then across all relevant environments in aggregate to avoid repeating footprints (Claim 1, monitor a plurality of interactions among a first set of services in a production environment, wherein the first set of services comprises a first set of program code; determine a first set of call graphs based on the plurality of interactions among the first set of services in the production environment, wherein the first set of call graphs comprises a plurality of call paths between individual ones of the first set of services in the production environment; determine code coverage data indicating an amount of the first set of program code executed by the first set of services in generating the first set of call graphs; monitor a second plurality of interactions among a second set of services in a test environment, wherein the second set of services are based, at least in part, on the first set of services; determine a second set of call graphs based on the second plurality of interactions among the second set of services in the test environment, wherein the second set of call graphs comprises a second plurality of call paths between individual ones of the second set of services in the test environment ... generate a code coverage report comprising the test coverage metric and the code coverage data indicating the amount of the first set of program code executed in generating the first set of call graphs).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Shani, Wenda and Ivankovic’s teaching to Porter in order to monitor a set of interactions among a first set of services in a production environment by implementing test coverage measurement (Porter [Summary]).

Claim(s) 102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shani (US20150052501) in view of Wenda (US 20140289697 A1), Ivankovic (US 20150169431 A1) and Porter (US 9559928) further in view of Bartley (US20140351793A1).
Note: Barley was cited in IDS.

Regarding Claim 102, Shani, Wenda, Ivankovic and Porter teach
The method of claim 101.

Shani, Wenda, Ivankovic and Porter did not teach
further comprising determining test coverage first per environment and then on the build level.

However, Bartley (US20140351793A1) teaches 
further comprising determining test coverage first per environment and then on the build level (Para 0020, code coverage information is generated by comparing the code coverage of the sandbox build to a previously computed code coverage of a backing build).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Shani, Wenda, Ivankovic and Porter’s teaching to Bartley’s in order prioritize test cases for program testing, by determining weighted value for mapped test case based on environment of test case, degree of overlap, and priority of defect (Bartley [Summary]).

Claim(s) 105 is rejected under 35 U.S.C. 103 as being unpatentable over Shani (US20150052501) in view of Wenda (US 20140289697 A1) further in view Singh (US20120011493A1).

Regarding Claim 105, Shani and Wenda teach
The method of claim 97.

Shani and Wenda did not teach
wherein said code build comprises one or more binary files.

However, Singh (US20120011493A1) teaches 
wherein said code build comprises one or more binary files (Para 0013, To enhance or add features, fix vulnerabilities, and make other changes in already issued software, some companies issue binary patches. These patches contain code changes which are introduced into a previously issued binary code).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Shani and Wenda’s teaching to Singh’s in order for binary code patch change vulnerability prioritization, includeing instructions for outputting list of patch differences that are ranked by weight by obtaining a collection of patch differences representing changes to a precursor binary code (Singh [Summary]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191